DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
 substrate holding member (claim 1 and claim 15) interpreted as a wafer boat (see, e.g., para. 23) and equivalents thereto
transfer device/common transfer device (claims 3 and 15), no specific structure was located in the original disclosure
plasma generating mechanism (claim 10), interpreted as a plasma source (paras. 39 and 40) and equivalents thereto
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As discussed above transfer device/common transfer device invoke interpretations under U.S.C. 112(f). However, all recitations of these features in the specification refer thereto without further specifying a specific structure to perform the function.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot 
In light of the above, dependent claims are also rejected under U.S.C. 112(a) at least due to their dependency.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 15 limitations transfer device/common transfer device invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claims (and all claims dependent thereon) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examine, any structure capable of the claimed function will be considered readable thereon.  In light of the above, dependent claims are also rejected under U.S.C. 112(b) at least due to their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 have been amended to claim a pump as part of the exhaust mechanism.  However claims 2 and 17 already recite pumps and there appears to be overlap, which is unexplained in the claim language.  In order to expedite examination, Examiner will assume that the later recited pumps are readable on earlier recited pumps.   Clarification and/or correction is requested.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0000425 to Park et al.
In Figs. 1, 2A and 2B:  Park et al. disclose a substrate processing apparatus capable of performing a predetermined process on a substrate to be processed substantially as claimed and comprising:  a base (Fig. 1, 132, 135, 140); a substrate holding member (110) fixedly provided on the base and configured to hold a plurality of substrates in multiple stages in a vertical direction at predetermined intervals; the substrate holding member including a plurality of shower plates (121) provided so as to respectively face the substrates held by the substrate holding member and configured to supply a processing gas to the substrates existing thereunder in a shower shape; at least one gas injector (112) provided integrally with the substrate holding member and configured to introduce the 
Additionally, in Park, each of the shower plates includes a gas introduction path (portion of 122 connected to 112 at 113 and top portions of 122) configured to introduce the processing gas supplied from the gas injector and extending to a central portion of each of the shower plates corresponding to a central portion of each of the substrates existing under each of the shower plates, a gas diffusion space (middle portion of 122 between gas introduction path and 123) connected to the gas introduction path and having a size substantially corresponding to each of the substrates, and a plurality of discharge holes (123/124) configured to discharge the processing gas in a shower shape from the gas diffusion space to each of the substrates existing under each of the shower plates, the processing gas being guided to the center or the shower plate by the gas introduction path to flow to the gas diffusion space at the center of the shower plate.
While the embodiment of Figs. 1 and 2A-2B does not illustrate an exhaust mechanism, it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that one could be provided as shown in Fig. 3, wherein the base has an opening portion (401) and an exhaust mechanism (400) is configured to evacuate the processing chamber through the opening portion in the base.  Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have 
Regarding intended uses of the apparatus, processing materials used therein and the articles worked upon thereby, Examiner notes that the the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 4, the shower plates are provided as part of the substrate holding member, the substrate holding member includes the plates provided in multiple stages in the vertical direction, at least one support pillar configured to support the shower plates and a substrate support portion provided on an upper surface of each of the shower plates and configured to support each of the substrates, and each of the shower plates is configured to discharge the processing gas to each of the substrates supported on the upper surface of each of the shower plates existing thereunder.
Regarding the claimed plurality of pillars, Examiner notes that the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza
With respect to claim 5, as is detailed above, at least one of the support pillars is configured as the gas injector.

Claims 2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 and 4-5 above, and further in view of U.S. Patent Pub. No 2006/0225648 to Rasheed et al.
With respect to claim 2, Park et al. disclose the apparatus substantially as claimed and as described above.
However, Park et al. fail to disclose the exhaust mechanism includes a turbomolecular pump connected to the base via a gate valve and a vacuum pump for rough drawing.
Rasheed et al. disclose the provision of a turbomelocular pump and a complementary vacuum pump connected via a gate valve for exhausting a processing chamber (see, e.g. paras. 45 and 64-70).
The combination of turbomolecular pump, complementary vacuum pump and gate valve allow the processing chamber to be exhausted to a desired degree.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a turbomolecular pump, a complementary vacuum pump and a gate valve in Park et al. in order to exhaust the chamber to a desired degree as taught by Rahseed et al.

With respect to claims 9-10, Park et al. disclose the apparatus substantially as claimed and as described above.
However, Park et al. fails to disclose a remote plasma source configured to convert the processing gas into plasma is connected to the gas injector, and active species generated by the remote plasma source is supplied to the substrates via the gas injector and the shower plates or a plasma generating mechanism configured to generate plasma in the processing chamber.
Rasheed et al. disclose the provision of a remote plasma source (650) and/or a plasma generating mechanism (680A) for the purpose providing plasma for substrate processing and/or cleaning residues from chamber components (see, e.g., paras. 41, 46-50, 56).
Thus, it would have been obvious to one of ordinary skill in the art to have provided a remote plasma source and/or a plasma generating mechanism connected to the chamber in general and/or the gas injector of Park et al. in order to provide plasma for substrate processing and/or cleaning residues from chamber components as taught by Rasheed et al.
Examiner also notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 and 4-5 above, and further in view of U.S. Patent Pub. No 2004/0022528 to Yoo et al.
Park et al. disclose the apparatus substantially as claimed and as described above.
However, Park et al. fails to disclose a transfer device configured to transfer substrates to and from the substrate holding member, wherein the processing container and the heater are configured to integrally move up and down between a processing position where the processing container and the base are brought into close contact with each other to define the processing chamber and a retracted position above the substrate holding member, and wherein predetermined substrate processing is performed when the processing container and the heater are located in the processing 
In a similar type of apparatus, Yoo et al. disclose a transfer device (Fig. 7, 706) configured to transfer substrates to and from a substrate holding member, wherein a processing container and the heater are configured to integrally move up and down between a processing position where the processing container and the base are brought into close contact with each other to define the processing chamber and a retracted position above the substrate holding member (see, e.g., paras. 55-59), and wherein predetermined substrate processing is performed when the processing container and the heater are located in the processing position, and the substrates are transferred to and from the substrate holding member when the processing container and the heater are located in the retracted position.  The up and down movement of the processing container and heater and the transfer device are provided for the purposes of accessing a substrate loading position and for substrate loading, respectively.  
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided up and down movement of the processing container and heater and the transfer device in Park et al. in order to access a substrate loading position and for substrate loading, respectively, as taught by Yoo et al.  

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of U.S. Patent Pub. No 2004/0022528 to Yoo et al.
See teachings of Park et al. and Yoo et al. applied above.  The claims include similar recitations and are therefore rejected similarly.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Yoo et al. as applied to claims 15-16, and further in view of U.S. Patent Pub. No 2006/0225648 to Rasheed et al.
See teachings of Park et al., Yoo et al. and Rasheed et al. applied above.  The claims include similar recitations and are therefore rejected similarly.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are only partially persuasive.  
Previous rejections under 35 USC 112 para. 1 with respect to exhauster, substrate holder and substrate mover are withdrawn.  Exhaust mechanism has not been interpreted under 35 USC 112 para. 4 since the claim language recites sufficient structure to perform the function.  Substrate holding member is interpreted under 35 USC 112 para. 4 because a showerhead and its inherent function is not enough to hold a plurality of substrates as claimed.  Substrate transfer device and common transfer device have also been interpreted under 35 USC 112 para. 4, with resulting rejections under 35 USC 112 para. 1 and 2, because the specification does not clearly set forth a structure with respect thereto.  
Finally, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., gas introduced from the gas path into the gas diffusion path only at a central portion of the gas diffusion path (or alternatively not introduced at a peripheral portion)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Park introduces gas into the gas diffusion space at both a central portion and a peripheral portion 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 5,279,670 to Watanabe discloses a shower plate configuration where a gas introduction path is introduced to a gas diffusion area only at a central portion of the shower plate configuration in order to provide for a higher certainty of heating a treatment gas to a predetermined temperature (see, e.g., Fig. 4 and column 6, rows 5-22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/KARLA A MOORE/Primary Examiner, Art Unit 1716